                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

DONALD LEE MAINS,
                                                                          ORDER
                             Plaintiff,
                                                                         18-cv-881-bbc
              v.

ANDREW SAUL, COMMISSIONER
OF SOCIAL SECURITY,

                            Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       On February 18, 2020, I denied plaintiff Donald Lee Mains’s claim for greater

retirement benefits from the Social Security Administration, concluding that he had failed

to show that he was entitled to any additional benefits. Dkt. #31. Plaintiff has filed a letter

with the court, stating that he disagrees with the court’s order and that he thinks he has

proved his claim for additional benefits. Dkt. #33. I will construe the letter as a motion for

reconsideration of the February 18 order. However, plaintiff raises no new arguments in his

letter that I have not considered and rejected already. Therefore, for the reasons explained

in my previous orders, I will deny the motion.




                                              1
                                      ORDER

     IT IS ORDERED that plaintiff Donald Lee Mains’s motion for reconsideration, Dkt.

#33, is DENIED.



     Entered this 3d day of April, 2020.

                                       BY THE COURT:

                                       /s/
                                       __________________________________
                                       BARBARA B. CRABB
                                       District Judge




                                           2
